DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a step of “determining the processed cross-section image based on a criterion image”. It is unclear what is being determined (for example, claim 8 determines the presence of a particular structure).
Claim 3 recites “a scan speed of SEM”. It is unclear whether this refers to scan speed of scanning electron microscopy (in which case a scanning electron microscope has not been prior recited in the claim) or if this refers to s scan speed of a scanning electron microscope (in which case it is unclear whether or not the charged particle beam apparatus of claim 2 is the scanning electron microscope).
Claim 4 recites “a scan speed of SEM”. It is unclear whether this refers to scan speed of scanning electron microscopy (in which case a scanning electron microscope has not been prior recited in the claim) or if this refers to s scan speed of a scanning electron microscope (in which case it is unclear whether or not the charged particle beam apparatus of claim 2 is the scanning electron microscope).
Claim 5 recites “a scan speed of SEM”. It is unclear whether this refers to scan speed of scanning electron microscopy (in which case a scanning electron microscope has not been prior recited in the claim) or if this refers to s scan speed of a scanning electron microscope (in which case it is unclear whether or not the charged particle beam apparatus of claim 2 is the scanning electron microscope).
Claim 6 recites a step of “determining the processed cross-section image based on a criterion image”. It is unclear what is being determined (for example, claim 8 determines the presence of a particular structure).
Claim 7 inherits the limitations of claim 6.
Claim 8 recites the limitation "the criterion image" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man et al. U.S. PGPUB No. 2017/0278668.

Regarding claim 2, Man discloses a control method of a charged particle beam apparatus that processes a sample by irradiating the sample with a charged particle beam ([Abstract]), the control method comprising: acquiring a processed cross-section image of the sample (step S12 in figure 5 [0086]); determining the processed cross-section image based on a criterion image (step S13 in figure 5 [0089] where the criterion image is the “optical microscope image” of paragraph [0056] which is used to determine coordinates of a target object for cross section processing in step S11 of figure 5 [0079]); and performing processing of the sample again or terminating the processing of the sample based on a result of determination (since figure 5 illustrates a decision is made after step S13 wherein step S11 is repeated or the process is terminated based on a determination [0089] made from the optical microscope image [0079]), wherein the criterion image is an image on which a particular structure (target object) appears (“it is possible to obtain an optical microscope image” [0056] – “a sample S, which is a target, is observed by using an optical microscope column (optical microscope) 13, and position (XYZ-coordinates) information of a particular observation target object (attention part) included in the sample S is obtained (a position information obtaining process at step S10)” [0074]) and the particular structure is a structure which appears at a processing end (“whether obtaining an image of the particular observation target object has been completed is determined at step S13. Whether processing using the focused ion beam 21 is reached at a predetermined Z-coordinate (for example, Z1B), which indicates processing termination, is determined. In addition, when determining that the processing is reached at the predetermined position, obtaining image data of a particular region including the particular observation target object is completed” [0087]).

Regarding claim 6, Man discloses a control method of a charged particle beam apparatus that processes a sample having a periodic structure by irradiating the sample with a charged particle beam ([Abstract]), the control method comprising: acquiring a processed cross-section image of the sample (step S12 in figure 5); determining the processed cross-section image based on a criterion image (step S13 in figure 5); and counting a number of times determination is made based on a result of determination (“when a particular observation target object is extremely long in a Z direction, a number of SEM images are obtained, and thus accumulated image data is large. Therefore, it is desirable to observe and identify the size of a particular observation target object by using the optical microscope column (optical microscope) 13, and next, to examine both capacity of the accumulated image data and resolution for a three-dimensional image of the particular observation target object, and to determine processing intervals using the focused ion beam 21 thereafter” [0084] – the predetermined intervals represent a counting of the number of times that the determination is made), wherein the criterion image is an image on which a particular structure (target object) appears and the particular structure is a structure which appears at a processing end ([0087]).

Regarding claim 7, Man discloses that processed thickness is calculated by counting the number of times determination is made and terminating processing when the processed thickness becomes a predetermined thickness (“performing a three-dimensional image obtaining process of repeating the cross-section processing process and the cross-section image obtaining process at predetermined intervals in a predetermined direction, and of obtaining a three-dimensional image from obtained multiple cross-section images” [Abstract] – the thickness of a target object is determined from the optical microscope image [0103] and an interval is determined from this measured thickness: “A range for processing a sample S thinly with close intervals by using the focused ion beam 21 is determined, for example, by adding a predetermined length to each of an appearance coordinate and a disappearance position of a particular observation target object” [0083]).

Regarding claim 8, Man discloses a control method of a charged particle beam apparatus that processes a sample by irradiating the sample with a charged particle beam ([Abstract]), the control method comprising: acquiring a processed cross-section image of the sample (step S12 in figure 5); determining whether a particular structure (target object) appears on the processed cross-section image or not and performing processing of the sample again when it is determined that the particular structure does not appear on the processed cross-section image (step S13 in figure 5), wherein a criterion image is an image on which a particular structure appears (target object) andPage 3 of 5App. No.: 17/500,627PATENT Preliminary Amendment dated December 8, 2021the particular structure is a structure that characterizes a processing end ([0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. U.S. PGPUB No. 2017/0278668 in view of Phaneuf et al. U.S. PGPUB No. 2014/0226003.

Regarding claim 4, Man discloses the claimed invention except that there is no explicit disclosure that resolution of SEM when acquiring the processed cross-section image is lower than resolution of SEM when producing the cross section to acquire the criterion image.
Phaneuf discloses a control method of a charged particle beam apparatus that processes a sample by irradiating the sample with a charged particle beam ([Abstract]), the control method comprising: acquiring a processed cross-section image of the sample (step 306 in figure 7); determining the processed cross-section image based on a criterion image (step 310 in figure 7); and performing processing of the sample again (return to step 306 in figure 7) or terminating the processing of the sample based on a result of determination (“Processes 306, 308 and 310 loop iteratively until the operator decides to terminate image acquisition, or until the operator determines that a new key frame image is required” [0074]), wherein the criterion image is an image on which a particular structure appears and the particular structure is a structure which appears at a processing end (“Starting at 300, a low resolution image of the sample area is acquired by the CPB system for display on a monitor of the CPB workstation 100. This image is referred to as a key frame image. In FIG. 8, this first key frame image 350 appears at the left-most side, and includes image information for visual display to the operator. Key frame image 352 is an enlarged version of key frame image 350 to better illustrate some displayed features” [0073]); further comprising producing the cross section (step 308 in figure 7) to acquire the criterion image (when the “yes” determination is made at step 310 in figure 7), wherein resolution of SEM when acquiring the processed cross-section image is lower than resolution of SEM when producing the cross section to acquire the criterion image (since the image acquired in step 300 is a low resolution image, and the image acquired of the slice, in step 306, is a high resolution image, as illustrated in figure 7).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Man with the low resolution global image of Phaneuf, in order to provide an informative image which can guide an operator to decide which cross-section(s) of a sample to image, thereby saving time and storage space by acquiring only a low resolution image to inform the acquisition of a specific high resolution image, rather than acquiring multiple high resolution images.

Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 3; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a control method of a charged particle beam apparatus that processes a sample by irradiating the sample with a charged particle beam, the control method comprising: producing a cross section of the sample to acquire a criterion image, wherein a scan speed of SEM when producing the cross section to acquire the criterion image is lower than a scan speed of SEM when acquiring a processed cross-section image; and performing processing of the sample again or terminating the processing of the sample based on a result of determining the processed cross-section image based on a criterion image.

Regarding claim 5; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a control method of a charged particle beam apparatus that processes a sample by irradiating the sample with a charged particle beam, the control method comprising: producing a cross section to acquire a criterion image,Page 2 of 5App. No.: 17/500,627PATENT Preliminary Amendment dated December 8, 2021wherein magnification of SEM when acquiring a processed cross-section image is lower than magnification of SEM when producing the cross section to acquire the criterion image; and performing processing of the sample again or terminating the processing of the sample based on a result of determining the processed cross-section image based on a criterion image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881